DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-6 and 10-15 are currently under examination. Claims 16-22 are withdrawn from consideration. Claims 7-9 have been cancelled. Claims 1, 4-5 and 15 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-15 is withdrawn. Among them, claims 7-9 have been canceled.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ittel et al. (Inorganic Chemistry, 16(5), 1977, 1245-1246) with respect to claims 1-14 is withdrawn. Among them, claims 7-9 have been canceled.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “an enolate-based ligand” is considered indefinite because the addition of the word “based” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).
An appropriated correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kainz et al. (CA 2278572 A1, published on 07/30/1998), in view of Angermun et al. (Chemistry-A European Journal, 1997, 3(5), 755-764), and evidenced by Li et al. (CN 104086350 A, Machine-generated English translation is attached).
Regarding claims 1-6 and 10-12, Kainz et al. teach a catalyst for polymerization (claim 16) ß-diketonate transition complex IX having the structure as shown below (page 8):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

4=Ph (on page 9), and alternative, examples of possible transition metal components include Mo (Group 6) (Kainz et al., page 11).
As we see above, the Rh complex IX taught by Kainz et al. comprises a heteroatom ligand of Ph2P(CH2)2PPh2, a halogen substituted anion ligand of CF3-substituted ß-diketonate. 
However the heteroatom ligand of Ph2P(CH2)2PPh2 does not correspond to the instant claimed Chemical formula 2 wherein the R15-16 groups are Hs, not hydrocarbyl groups as per applicant claim 1. 
Angermund et al. teach Rh complex [(P2)Rh(hfacac)] 1having the general formula 1 as shown below (Table 1, entry a and k, page 756):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Rh complex listed in the Table 1 entry K has the full structure as shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

11-14=Ph, R15 to R16 are bonded to each other as shown above as the instant heteroatom ligand of Chemical Formula 2. And the hexafluoro-2,4-pentanedionato ligand corresponds to the instant claimed halogen-substituted ligand.
In light of the disclosure of Angermund et al. of the equivalence and interchangeability of Rh complex of IX as disclosed in Kainz et al. (page 8), with the 1,2-phenebis(diphenylphosphine) Rh complex as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Rh complex IX of Kainz et al. with the 1,2-phenebis(diphenylphosphine) Rh complex taught by Angermund et al. as an alternative Rh complex to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Although neither Kainz et al. nor Angermund et al specifically discloses transition metal such as Mo catalyst used for oligomerization as preamble of claim 1, the preamble “oligomerization catalyst" of the claim 1 is interpreted as intended use.
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of Angermund et al. and Kainz et al. teach the same catalyst as the instant claim, the resulting catalyst would expect to be capable of performing the oligomerization reactions as per applicant claim 1. 

Regarding claims 2-6, as discussed above, the hexafluoro-2,4-pentanedionato ligand taught by the combined references of Angermund et al. and Kainz et al. corresponds to the instant claimed enolate ligand with fluorine substitutions as shown above.
Regarding claims 10-12, as discussed above, the transition metal complexes taught by Kainz et al. include Mo (Group 6 transition metal) catalysts as the instant claims.
Regarding claims 13-14, as discussed above, although Kainz et al. do not specifically disclose Cr precursor as per applicants claims 13-14, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute Mo precursor of Kainz et al. with Cr precursor such as CrCl3.(THF)3 as an alternative Group 6 metal precursors because both metal precursors are belongs to Group 6 of the metals of the Periodic Table having very similar physical and chemical properties including catalyzing olefin oligomerization, as evidences by Li et al. (Abstract).
Regarding claim 15, as discussed above, 1,2-phenebis(diphenylphosphine) Rh complex taught by combined references of Kainz et al. and Angermund et al. corresponds to the instant claimed catalyst, wherein R6=R7=CF3, R8=H, R11-14=Ph, R15 and R16 form a ring as shown above.
Allowable Subject Matter
Claim 15 with the elected species of the Cr catalyst having the structures as shown above would be allowable if rewritten in independent form to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art search is extended to the extent necessary to determine patentability of the Markush-type formula as discussed above.
In this case, the Examiner searched the elected species (structure as shown above) as recited in the claim 15. There was no prior art discovered on the particular Cr catalyst as per applicant elected species. Therefore, the search of the species has been extended to the non-elected electron donor as discussed above.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 11/19/2020 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732